Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional 
“guiding part for guiding” in claim 1, the specification states this is items 26,28,30,32, figure 2 as described on page 14.
 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4,6-20 (all claims) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1,8,15-17,19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Luinge (WO 2015/005772) in view of Kogan (US 6,279,685) and Fagan (US 2013/0240300).
	Re claims 1,19-20, Luinge teaches a lifting device (generally 4,22, see figures) for lifting a vehicle (generally 6), as well as a system of lifting devices and the inherent method of use, the device comprising: a frame with a carrier (generally 16,32) for carrying the vehicle and a guiding part (generally 4,22, figure 1, 2A) for guiding the carrier; a drive system (generally 18,24) which acts on the carrier and is configured for raising and/or lowering the carrier relative to the frame; and a controller (generally 20,30,42, page 9, line 10 – page 10,line 6) and a control measurement system (generally 20,30,34,42 page 9, line 10 – page 10,line 6), wherein the controller is configured for controlling the height of the carrier in response to a measurement signal from the control measurement system, wherein the drive system comprises a motor (generally 18) with an integrated motor controller (generally 20,30,42).
 	Luinge teaches the drive system comprises a hydraulic system having a hydraulic reservoir (inherent to have reservoir for this type device, 
 	Re claim 8, Luinge teaches the drive system is connected to an energy supply with one or more batteries (page 9, line 27).

 	Re claim 16, Luinge teaches the controller comprises a communication/connectivity module configured for communicating with an external system (generally page 2, lines 27-30, page 10, lines 7-26; figures 1,2A,2B).
 	Re claim 17, Luinge teaches the lifting device comprises a mobile lifting column (page 14, line 9).

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Luinge (WO 2015/005772) in view of Kogan (US 6,279,685), Fagan (US 2013/0240300) and Durham (US2014/0301869).
 	Re claim 2, Luinge does not mention whether components of the drive system (such as motor 18 & control 20) are connected with watertight connectors. However this is well known in the art, for example as shown by Durham (watertight electrical connector 212) (and also note IDS reference DE19846882 as used in foreign search report) in order to protect from shorting and potential water damage. It would have been obvious to one of 
 	Re claim 3, Luinge already appears (18, 20, etc., figure 1) to teach the connectors connect a first component to a second component of the drive system from below. Also it would be obvious to one of ordinary skill in the art prior to filing to have made the connectors connected as claimed or from any other direction to have the most beneficial routing for a given situation to protect elements and best use available space.

 	Claims 4,9-12, are rejected under 35 U.S.C. 103 as being unpatentable over Luinge (WO 2015/005772) in view of Kogan (US 6,279,685), Fagan (US 2013/0240300) and DeJong (US 8,246,008 (its PCT is WO2007/126310)).
 	Re claim 4, Luinge does not mention whether the motor is a permanent-magnet (PM) motor. However this is already well known in the art as shown for example by DeJong (column 6, line 61) to use such a motor with such lifting devices as they tend to be smaller and more efficient than AC induction motors. It would have been obvious to one of ordinary skill in the art to have modified Luinge as claimed in order to have an 
 	Re claims 9,11, Luinge teaches a battery & battery charge display (generally page 9, line 27; page 12, lines 18-19) but does not mention two batteries. DeJong teaches the energy supply comprises at least two batteries (generally 15,16) being charged (generally abstract, column4, line 40 to column 15, line 2) to allow longer battery life and power a more powerful motor. It would have been obvious to one of ordinary skill in the art prior to filing to have modified Luinge as claimed in order to allow use of a more powerful motor and have longer battery life.
 	Re claim 10, Luinge teaches the battery located in the same housing as the motor on the lifting column or foot (generally page 9, lines 27-28, figure 1). DeJong teaches (generally figure 6, battery 9, motor 8) the batteries below the drive system (generally 8). It would have been obvious to one of ordinary skill in the art prior to filing to have modified Luinge as claimed in order to an equivalent construction that protects the batteries and drive.
 	Re claim 12, Luinge (page 12, lines 18-19) teaches the controller comprises a charging monitor configured for monitoring a regenerative charging process when lowering a load.

 	Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Luinge (WO 2015/005772) in view of Kogan (US 6,279,685), Fagan (US 2013/0240300) and Avitan (US 5,341,695).
 	Re claims 6,7, Luinge teaches (page 3 last paragraph to first paragraph of page 4; and page 9 line 10 to page 10 line 6) wherein the control measurement system comprises a sensor configured for generating the measurement signal for determining a control action with the controller related to the drive system of the lifting device, but not explicitly with the sensor configured for generating an indirect measurement signal from the hydraulic system. However, Avitan teaches determining height of a lift truck carriage (generally 11, figure 1) by sensing displacement of hydraulic fluid (abstract, background of the invention, claims 1-5) and thus the displacement of the piston rod inherently as well (figure 1, piston 14, rod/mast 12, reservoir 19). It would have been obvious to one of ordinary skill in the art prior to filing to have modified Luinge as claimed in order to provide an alternative means of determining height for controlling the device.

s 13, 18, are rejected under 35 U.S.C. 103 as being unpatentable over Luinge (WO 2015/005772) in view of Kogan (US 6,279,685), Fagan (US 2013/0240300), DeJong (US 8,246,008 (its PCT is WO2007/126310)) and Finkbeiner (US 2013/0001486).
 	Re claim 13, Luinge does not appear to mention the controller capable of preventing overcharging of the one or more batteries. However, Finkbeiner teaches a display (generally see claims 1-5,[0090-0010,0033,0036-0039], a charging device for an energy store, interdevice communications a current sensing resistor, control circuit board, emergency switch, and an evaluation device that controls, monitors and interrogates to protect and ensure proper operation. It would have been obvious to one of ordinary skill in the art prior to filing to have modified Luinge as claimed in order to allow monitoring to protect and ensure proper operation.
 	Re claim 18, Luinge teaches a battery & battery charge display (generally page 9, line 27; page 12, lines 18-19) but does not mention two batteries. DeJong teaches the energy supply comprises at least two batteries (generally 15,16) being charged (generally abstract, column4, line 40 to column 15, line 2) to allow longer battery life and power a more powerful motor. It would have been obvious to one of ordinary skill in the 
 	Luinge teaches the battery located in the same housing as the motor on the lifting column or foot (generally page 9, lines 27-28, figure 1). DeJong teaches (generally figure 6, battery 9, motor 8) the batteries below the drive system (generally 8). It would have been obvious to one of ordinary skill in the art prior to filing to have modified Luinge as claimed in order to an equivalent construction that protects the batteries and drive.
 	Luinge (page 12, lines 18-19) teaches the controller comprises a charging monitor configured for monitoring a regenerative charging process when lowering a load.
Luinge does not appear to mention the controller capable of preventing overcharging of the one or more batteries. However, Finkbeiner teaches a display (generally see claims 1-5,[0090-0010,0033,0036-0039], a charging device for an energy store, interdevice communications a current sensing resistor, control circuit board, emergency switch, and an evaluation device that controls, monitors and interrogates to protect and ensure proper operation. It would have been obvious to one of ordinary skill in the art prior to filing to have modified Luinge as claimed in order to allow monitoring to protect and ensure proper operation.

 	Claims 14,15 are rejected under 35 U.S.C. 103 as being unpatentable over Luinge (WO 2015/005772) in view of Kogan (US 6,279,685), Fagan (US 2013/0240300) and Brown (FR1373217).
 	Re claims 14,15 Luinge teaches the frame comprises a foot (generally 10) with an additional running wheel (see figure 2A drawn on foot & noted as conventional on page 1 line 18 in US2010/0066278 figure 5, wheels 90,92; if argued note Brown teaches anyway) at or near a front of the foot of the frame, but not having a tapering part. However, Brown teaches (generally figures 1,9,12,16) a similar lift device with the frame having a foot (generally 140) that taper (generally figures 1,9,12,16) with an additional running wheel (generally 146) at or near a front of the foot of the frame that improves strength and weight characteristics and steerability. It would have been obvious to one of ordinary skill in the art prior to filing to have modified Luinge as claimed in order to that improve strength and weight characteristics and steerability.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
.

Applicant's arguments filed 5/24/21 have been fully considered but they are not persuasive and all claims remain rejected.
Applicant argued against the 112(f) treatment of “movable carrier for carrying” in claim 1, as detailed above by way of rewording the written specification. However, applicant’s remarks are unconvincing and do not show how sufficient structure is being claimed to not invoke 112(f). 
The addition of the limitations of old claim 21 into the independent claims creates the 112 issue of a range within a range in those claims and thus their dependent claims as noted above.
Applicant argues that there was no reason or justification in the office action for the rejection of claim 21. However, the justification is in the claim rejections such as a taller reservoir would allow greater hydraulic fluid supply without a wider footprint and also have improved energy efficiency to have gravity assistance. Applicant’s discussion of the oil level differences corresponding to lift difference would apply to varied ratios and is considered a normal/standard result to those of ordinary skill in the art.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S LOWE whose telephone number is (571)272-6929.  The examiner can normally be reached on Hoteling M,Th,F 7am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 5712727097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL S. LOWE
Primary Examiner




/MICHAEL S LOWE/         Primary Examiner, Art Unit 3652